Name: 84/480/EEC: Commission Decision of 28 September 1984 amending Decision 84/108/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  forestry
 Date Published: 1984-10-10

 Avis juridique important|31984D048084/480/EEC: Commission Decision of 28 September 1984 amending Decision 84/108/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 269 , 10/10/1984 P. 0021 - 0021 Spanish special edition: Chapter 03 Volume 32 P. 0131 Portuguese special edition Chapter 03 Volume 32 P. 0131 *****COMMISSION DECISION of 28 September 1984 amending Decision 84/108/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (84/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by the Act of Accession of Greece, and in particular Article 15 (1) thereof, Having regard to the request submitted by the Kingdom of Denmark, Whereas the production of forest reproductive material is at present insufficient in all Member States so that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directive; Whereas by Decision 84/108/EEC (2), the Commission authorized the Member States to permit temporarily the marketing of forest reproductive material which satisfies less stringent requirements; Whereas it has appeared that this authorization is not sufficient to cover fully the requirements of the Kingdom of Denmark; Whereas the Kingdom of Denmark should therefore be authorized to permit temporarily the marketing in its own territory also of plants of Quercus pedunculata Ehrh. produced in Sweden from seed satisfying less stringent requirements as well as - under the terms set out in Decision 84/108/EEC - of seed of Larix decidua Mill. which satisfies less stringent requirements; Whereas certain cross references within the abovementioned Decision have been found not to be accurate and should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 84/108/EEC is hereby amended as follows: 1. In Article 1 (1), 'in Article 3' is replaced by 'in Article 2'. 2. The following Article is added after Article 1: 'Article 1a The Kingdom of Denmark is hereby authorized, on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed, to permit the marketing within its own territory of plants of Quercus pedunculata Ehrh. produced from seed satisfying less stringent requirements, under the following conditions: (i) the plants come from Sweden; (ii) the number of plants does not exceed 50 000.' 3. In Article 2 (1), 'and in Article 1a' is added after 'in Article 1 (1)'. 4. In Article 3, 'under Articles 1 (1) and 2' is replaced by 'under Article 1 (1) and Article 1a'. 5. In the column 'Larix decidua Mill.' of the Annex, the following is inserted in line 'DK': '7,5/CS (Sudety)'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 61, 2. 3. 1984, p. 36.